Case 18-20758        Doc 42     Filed 03/11/19     Entered 03/11/19 15:57:43          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 20758
         Jesus Morales
         Elvia Morales
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/25/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/06/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-20758            Doc 42       Filed 03/11/19    Entered 03/11/19 15:57:43             Desc         Page 2
                                                       of 4



 Receipts:

          Total paid by or on behalf of the debtor                  $1,221.35
          Less amount refunded to debtor                              $488.54

 NET RECEIPTS:                                                                                         $732.81


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $697.64
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                           $35.17
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $732.81

 Attorney fees paid and disclosed by debtor:                     $2,110.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim         Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted      Allowed        Paid         Paid
 American Honda Finance               Unsecured           0.00           NA           NA            0.00       0.00
 American Honda Finance               Unsecured           0.00           NA           NA            0.00       0.00
 American Honda Finance Corporation   Secured       39,644.00     37,843.29     37,843.29           0.00       0.00
 Amerifirst Hm Iprvt Fi               Unsecured           0.00           NA           NA            0.00       0.00
 Amex                                 Unsecured           0.00           NA           NA            0.00       0.00
 Bank of America                      Unsecured      3,370.00            NA           NA            0.00       0.00
 Bank of America                      Unsecured      2,418.00            NA           NA            0.00       0.00
 Capital One                          Unsecured         788.00           NA           NA            0.00       0.00
 Capital One                          Unsecured           0.00           NA           NA            0.00       0.00
 Capital One                          Unsecured      2,380.00            NA           NA            0.00       0.00
 Capital One / Carson                 Unsecured           0.00           NA           NA            0.00       0.00
 Capital One / Menard                 Unsecured           0.00           NA           NA            0.00       0.00
 Capital One / Menard                 Unsecured           0.00           NA           NA            0.00       0.00
 Cbusasears                           Unsecured      1,001.00            NA           NA            0.00       0.00
 Cbusasears                           Unsecured           0.00           NA           NA            0.00       0.00
 Cbusasears                           Unsecured           0.00           NA           NA            0.00       0.00
 Cbusasears                           Unsecured           0.00           NA           NA            0.00       0.00
 Chase Card Services                  Unsecured           0.00           NA           NA            0.00       0.00
 Chase Card Services                  Unsecured           0.00           NA           NA            0.00       0.00
 Chase Mortgage                       Unsecured           0.00           NA           NA            0.00       0.00
 Citibank/Sears                       Unsecured      5,920.00            NA           NA            0.00       0.00
 Citibank/Sears                       Unsecured      2,933.00            NA           NA            0.00       0.00
 Citibank/Sears                       Unsecured           0.00           NA           NA            0.00       0.00
 Citibank/Sears                       Unsecured           0.00           NA           NA            0.00       0.00
 Citibank/The Home Depot              Unsecured          37.00           NA           NA            0.00       0.00
 Citibank/The Home Depot              Unsecured           0.00           NA           NA            0.00       0.00
 Citicards                            Unsecured      5,283.00            NA           NA            0.00       0.00
 Citicards                            Unsecured      3,441.00            NA           NA            0.00       0.00
 Comenity Bank/Carsons                Unsecured           0.00           NA           NA            0.00       0.00
 Comenity Bank/Express                Unsecured           0.00           NA           NA            0.00       0.00
 Comenity Bank/Victoria Secret        Unsecured      1,373.00            NA           NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-20758               Doc 42         Filed 03/11/19    Entered 03/11/19 15:57:43                Desc       Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted      Allowed         Paid          Paid
 Comenitybank/New York                     Unsecured           0.00           NA           NA             0.00        0.00
 Comenitycapital/fe21cc                    Unsecured           0.00           NA           NA             0.00        0.00
 Cook County Health & Hospital             Unsecured      1,300.00            NA           NA             0.00        0.00
 Credit One Bank                           Unsecured           0.00           NA           NA             0.00        0.00
 Discover Financial Services               Unsecured     11,372.00            NA           NA             0.00        0.00
 Discover Financial Services               Unsecured      8,998.00            NA           NA             0.00        0.00
 Honor Finance LLC                         Unsecured           0.00           NA           NA             0.00        0.00
 Kohls/Capital One                         Unsecured           0.00           NA           NA             0.00        0.00
 Kohls/Capital One                         Unsecured           0.00           NA           NA             0.00        0.00
 PNC Bank                                  Unsecured      7,316.25            NA           NA             0.00        0.00
 Select Portfolio Servicing Inc            Secured       96,939.00     98,013.38     98,013.38            0.00        0.00
 Select Portfolio Servicing Inc            Secured        1,471.93       1,471.95     1,471.95            0.00        0.00
 Stanislaus Credit Control Service, Inc.   Unsecured         651.00           NA           NA             0.00        0.00
 Syncb/Ashley Homestore                    Unsecured      3,612.00            NA           NA             0.00        0.00
 Syncb/Ashley Homestore                    Unsecured      2,010.00            NA           NA             0.00        0.00
 Syncb/PLCC                                Unsecured           0.00           NA           NA             0.00        0.00
 Synchrony Bank/ JC Penneys                Unsecured          10.00           NA           NA             0.00        0.00
 Synchrony Bank/ JC Penneys                Unsecured           0.00           NA           NA             0.00        0.00
 Synchrony Bank/ JC Penneys                Unsecured           0.00           NA           NA             0.00        0.00
 Synchrony Bank/ JC Penneys                Unsecured           0.00           NA           NA             0.00        0.00
 Synchrony Bank/Old Navy                   Unsecured      1,831.00            NA           NA             0.00        0.00
 Synchrony Bank/Sams                       Unsecured           0.00           NA           NA             0.00        0.00
 Synchrony Bank/Sams Club                  Unsecured      3,551.00            NA           NA             0.00        0.00
 Synchrony Bank/TJX                        Unsecured           0.00           NA           NA             0.00        0.00
 Synchrony Bank/Walmart                    Unsecured      4,450.00            NA           NA             0.00        0.00
 Synchrony Bank/Walmart                    Unsecured           0.00           NA           NA             0.00        0.00
 Target                                    Unsecured           0.00           NA           NA             0.00        0.00
 Verizon                                   Unsecured           0.00           NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                        Claim           Principal                Interest
                                                                      Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $98,013.38                  $0.00               $0.00
       Mortgage Arrearage                                          $1,471.95                  $0.00               $0.00
       Debt Secured by Vehicle                                    $37,843.29                  $0.00               $0.00
       All Other Secured                                               $0.00                  $0.00               $0.00
 TOTAL SECURED:                                                  $137,328.62                  $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                      $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                        $0.00                 $0.00               $0.00
        All Other Priority                                              $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                        $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                            $0.00                 $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-20758        Doc 42      Filed 03/11/19     Entered 03/11/19 15:57:43            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                               $732.81
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                         $732.81


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
